DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1). It is noted that Watanabe was cited in an IDS submitted 03/03/2020.
Regarding claim 1, Takeda teaches a positive electrode (claim 1; [0057]-[0060]) for a nonaqueous electrolyte battery (title) comprising a positive electrode current collector (“positive electrode current collector” ([0060])) and a positive electrode material layer (lithium nickel composite oxide, carbon powder, and PVDF form the positive electrode material layer in one example, see [0060]) that is formed on the positive electrode current collector and contains an active material (lithium nickel composite oxide; [0058]).
	Takeda does not explicitly teach, “when the positive electrode material layer is subjected to pyrolysis GC/MS measurement under a temperature rise condition of 5°C/min, an area C1 (mL/g) of a first region having a peak top in a range of 1000C or more and less than 500°C and an area C2 (mL/g) of a second region having a peak top in a range of 500°C or more and 600 C or less satisfy a following Formula (1): 6 ≤ C1/C2 ≤ 10.” However, the undersigned notes that the claimed measurement is not a standard practice in the art and it is therefore unlikely that this exact measurement exists in the prior art.

	Takeda further teaches the generation of the carbon dioxide from thermal decomposition is large in the temperature range of 200-400ºC and that the amount of carbon dioxide resulting from hydrogen fluoride is small ([0034]). The amount of carbon dioxide resulting from hydrogen fluoride from PVDF is more influential at higher temperature ([0033]). 
The temperature range of 200-400ºC corresponds closely with the claimed range of 100-500ºC, which defines the parameter C1 in the claims. The temperature range that defines C2 as claimed is 500-600ºC. The C1 parameter is required to be 6-10 times that of C2. In other terms, the claimed parameter stipulates that an overwhelming majority of the carbon dioxide is released at temperatures less than 500ºC. In view of the teachings of Takeda described above, the skilled person would expect the overwhelming majority of carbon dioxide gas to thermally decompose in the claimed range of 100-500ºC when heated at a rate of 5ºC/min. For at least these reasons, Takeda is held to teach the limitation. 
	In the alternative and assuming arguendo that Takeda does not teach the limitation, it would have been obvious before the effective filing date to arrive at the claimed invention by routine optimization. As taught by Takeda, the amount of carbon dioxide gas released in the 
“On the basis of the above findings, the thermal decomposition temperature of the positive electrode mixture layer according to the second aspect of the present invention is specified as 200.degree. C. or higher and 400.degree. C. or lower. Heating within the range of 200.degree. C. or higher and 400.degree. C. or lower the generation amount of the carbon dioxide gas caused by hydrogen fluoride is small and the amount of the carbon dioxide gas derived from the thermally decomposing carbonate compound is sufficiently large. Also within this temperature range, there is a sufficient correlation observed between the amount of the carbon dioxide gas that is generated from heating and cell performance.” (emphasis added, [0034])

As such, without showing unexpected results commensurate with the scope of the claim, the claimed range of the ratio of C1/C2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio in the positive electrode material of Takeda to obtain the desired cell performance ([0034]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	Takeda does not teach the remaining limitations of claim 1, (Limitation 1) wherein the positive electrode comprising, in a pore distribution curve attained by a mercury intrusion method, a first peak (PA) corresponding to a mode diameter appearing in a range where a pore diameter is 0.1 µm or more and less than 0.3 µm and a second peak (PB) corresponding to a mode diameter appearing in a range where a pore diameter is 0.3 µm or more and 1 µm or less, and when pore volumes at peak tops of the peak (PA) and the peak (PB) are denoted as P1 [ml/g] and P2 [ml/g], respectively, these satisfy a following Formula (2): 0.6 ≤ P1/(P1 + P2) ≤ 0.9; or (Limitation 2) wherein when a pore volume V1 [ml/g] of pores having a pore diameter of 0.1 µm or more and 1.0 µm or less and a total pore volume V [ml/g], these satisfy a following Formula (3): 0.45 ≤ V1/V ≤ 0.7.
	However, Watanabe teaches the deficient limitations. Watanabe relates to the manufacture of positive electrodes for a secondary battery (abstract, [0002]) and is thus analogous art.
	Regarding Limitation 1, Watanabe teaches a pore size distribution obtained by mercury intrusion ([0013]) that teaches the claimed limitation as shown by annotated FIG. 1 given below.




[Annotated FIG. 1 on next page.]

    PNG
    media_image1.png
    607
    1083
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 1 of Watanabe, annotated)
As shown above in annotated FIG. 1, the ratio P1/(P1 + P2) is 0.75. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by modifying the positive electrode of Takeda with that of Watanabe such that Limitation 1 is met. The skilled person would have been motivated to do so in order to obtain excellent permeability of electrolyte into the positive electrode mixture ([0004], [0019]).
	Regarding Limitation 2, Watanabe teaches the pore volume of the first and second pores variables that can be modified to obtain sufficient permeation of electrolyte solution and thus sufficient conductivity between the positive electrode active materials ([0015], [0025]). Watanabe specifically teaches that the logarithmic ratio of VD1/VD-2-. The disclosed range of the logarithmic ratio cannot be converted directly to the claimed ratio. However, based on the teachings of without showing unexpected results commensurate with the scope of the claim, the claimed ratio of Limitation 2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio in the positive electrode material of Takeda to obtain the desired permeability and conductivity of the positive electrode material ([0004], [0019]). See case law cited above in relation to routine optimization.
Regarding claim 3, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also teaches wherein the positive electrode material layer further contains a binder in an amount of 0.1 parts by weight or more and 4 parts by weight or less with respect to 100 parts by weight of the active material.
Takeda teaches at “Experimental Example 1” that PVDF is employed at 2.5 mass parts of PVDF as a binder with 95 mass parts of the active material (lithium nickel composite oxide). Adjusting to 100 parts by weight of the active material (as claimed), the resulting mass parts of PVDF is 2.6, which falls within the claimed range and thus the limitation is taught by Takeda.
Regarding claim 4, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also teaches wherein the active material contains lithium-nickel composite oxide (abstract).
Regarding claim 5
Regarding claim 8, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda also more likely than not teaches wherein the ratio Cl/C2 satisfies a following Formula (6) 6 ≤ C1/C2 ≤ 8 for the same reasons given above in relation to claim 1.
Furthermore, in the alternative and assuming arguendo that Takeda does not teach the claimed limitation, the claimed limitation would have been obvious because the amount of carbon dioxide gas released in the temperature range of 200-400ºC is a result-effective variable for determining cell performance. See rejection of claim 1 above.
Regarding claim 9, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda in view of Watanabe also teach wherein the ratio Pl/(Pl + P2) satisfies a following Formula (7) 0.65 ≤ P1/(P1 + P2) ≤ 0.85 (Watanabe teaches that this parameter is 0.75, see rejection of claim 1 above).
Regarding claim 10, Takeda in view of Watanabe teach the positive electrode of claim 1 as discussed above. Takeda in view of Watanabe also teach wherein the ratio V1/V satisfies a following Formula (8): 0.45 ≤ V1/V ≤ 0.65 because as discussed above in relation to claim 1, the ratio of V1/V is a result-effective variable. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the claimed ratio V1/V to obtain the desired permeability and conductivity of the positive electrode material. In doing so, the skilled person would have arrived at the claimed invention of claim 10.
Regarding claim 11.  
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1), and further in view of Baeuerlein (US20050221179A1).
Regarding claim 2, Takeda in view of Watanabe teach the positive electrode of claim 1 as described above. 
Neither Takeda nor Watanabe teach (Limitation 3) wherein the positive electrode material layer comprises, in particle size distribution, a first peak (IA) corresponding to a mode diameter appearing in a range of 0.1 µm or more and 2.0 µm or less and a second peak (TB) corresponding to a mode diameter appearing in a range of 3.0 µm or more and 8.0 µm or less, and when volume frequencies of the peaks (IA) and (IB) are denoted as I1 [%] and I2 [%], respectively, these satisfy a following Formula (4) 0.10 ≤ I1/(I1 + I2) ≤ 0.30.
However, Baeuerlein teaches the deficient limitation. Baeuerlein relates to a cathode material for a secondary battery (abstract) and is thus analogous art.
Baeuerlein teaches a particle size distribution at FIG. 4 that appears to teach the limitation. The peak IA occurs at approximately 0.5 µm and has a I1 “frequency” of approximately 2%. The peak IB occurs at approximately 8 µm and has a I2 “frequency” of 15%. Thus, I1/(I1 + I2) is 0.12, which falls within the claimed range. See FIG. 4 of Baeuerlein.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the positive electrode of claim 1 as taught by Takeda in view of Watanabe with that of Baeuerlein to arrive at the claimed invention such that Limitation 3 
Regarding claim 7, Takeda in view of Watanabe and Baeuerlein teach the positive electrode of claim 2 as described above. Takeda in view of Watanabe and Baeuerlein also teach wherein the ratio Il/(Il + I2) satisfies a following Formula (5): 0.10 ≤ I1/(I1 + I2) ≤ 0.20 because as discussed above, Baeuerlein teaches a ratio of 0.12 which falls within the claimed range.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US20120280172A1) in view of  Watanabe (US20140272562A1), and further in view of JP’844 (JP5522844B2). JP’844 was cited in an IDS submitted 03/03/2020. The machine translation of JP’844 is referred to below.
Regarding claim 6, Takeda in view of Watanabe teach the positive electrode of claim 5 as discussed above. Takeda also teaches wherein the binder contains the polyvinylidene fluoride (PVdF) (see rejection of claim 5 above; see abstract of Takeda).
Neither Takeda nor Watanabe teach where the polyvinylidene fluoride (PVdF) has at least one functional group selected from a carboxyl group, a carbonyl group, an aldehyde group, a hydroxyl group, an ether bond, or an ester bond.
However, JP’844 teaches the deficient limitation. JP’844 relates to an electrode for use in a secondary battery (Technical Field, [0001]) and is thus analogous art.
JP’844 teaches, inter alia, PVDF as a binder ([0032]). JP’844 teaches that PVDF is a preferable material for the binder ([0032]). In addition, JP’844 teaches a variety of polymers, several of which include the claimed functional groups, e.g., tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer and ethyl vinyl ether-tetrafluoroethylene copolymer (ether groups), ethylene-acrylic acid copolymer, ethylene-methacrylic acid copolymer, ethylene-methyl acrylate copolymer, ethylene-methyl methacrylate copolymer (carbonyl group) ([0032]).

The selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by modifying the positive electrode of claim 5 as taught by Takeda in view of Watanabe with that of JP’844 by selecting one or more of the above known materials for their intended use as a binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721